
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10


AGREEMENT

    AGREEMENT dated as of May 18, 2001 between L. White Matthews, III, herein
referred to as "MATTHEWS," and Ecolab Inc., a Delaware corporation with its
principal offices in St. Paul, Minnesota, herein referred to as "ECOLAB."

    1.  Term of Employment/Resignation.  MATTHEWS shall continue to serve as an
employee of ECOLAB through the period ending August 31, 2001, (hereinafter the
period of employment shall be called "TERM OF EMPLOYMENT"), after which
MATTHEWS' employment relationship with ECOLAB, its subsidiaries and affiliates
shall cease. Upon or before the end of the TERM OF EMPLOYMENT, MATTHEWS shall
execute and submit resignations of his position as Executive Vice President and
Chief Financial Officer of ECOLAB and as Director on ECOLAB's Board of Directors
in the form attached hereto as "Exhibit A". In addition, at ECOLAB's request,
MATTHEWS shall execute and submit separate resignations for any position he has
held during the TERM OF EMPLOYMENT as a director and/or officer of any
subsidiary or affiliate of ECOLAB, in particular, MATTHEWS position on the Board
of Henkel-Ecolab.

    2.  Benefit Supplements.  At the end of the TERM OF EMPLOYMENT, or as
otherwise specified below, MATTHEWS shall be entitled to the following benefits,
and correspondingly participation in all other perquisites and employee benefit
programs of ECOLAB shall cease except insofar as the terms and provisions of any
benefit program then provided for post-employment continuation in such plan:

    a.  Special Pay.  MATTHEWS shall receive, for special services, the lump sum
of $333,333.00, reduced by required withholding and applicable taxes, payable on
or within five (5) business days after January 2, 2002.

    b.  Management Incentive Plan.  Notwithstanding the fact that MATTHEWS will
not be an employee at the end of calendar year 2001, MATTHEWS shall receive any
annual incentive which he earns under the Management Incentive Plan (MIP) for
calendar year 2001, prorated to the number of days during such year that
MATTHEWS is actually an employee (January 1, 2001 through August 31, 2001).
MATTHEWS shall be provided notice of the method and details of the calculation
of the MIP payment, contemporaneous with any payment or with notice provided to
other participants in the MIP.

    c.  Restricted Stock.  Subject to the expiration of MATTHEWS' right to
rescind this Agreement, 1,500 shares of restricted stock which otherwise would
have vested in 2003 will vest as of the end of the TERM OF EMPLOYMENT. All other
restricted stock awards unvested as of the end of the TERM OF EMPLOYMENT shall
be forfeited as of the end of the TERM OF EMPLOYMENT.

    d.  Options.  Subject to the expiration of MATTHEWS' right to rescind this
Agreement: (i) all currently unvested stock options awarded to MATTHEWS which
would have otherwise vested in 2002 (44,708 shares) shall vest as of the end of
the TERM OF EMPLOYMENT; (ii) such options, as well as unexercised options which
are currently vested

–1–

--------------------------------------------------------------------------------

or will vest prior to the end of the TERM OF EMPLOYMENT (71,083 shares) shall
remain exercisable until November 30, 2003; provided, however, that the
premium-priced options granted on August 13, 1999 (215,000 shares) shall remain
exercisable pursuant to the original terms of the grant through November 30,
2001; and (iii) all stock options which are not vested as of the end of the TERM
OF EMPLOYMENT shall be forfeited and terminated pursuant to the terms of the
1997 Stock Incentive Plan.

    e.  Lump Sum Payment.  Within ten (10) business days after the expiration of
the rescission period of this Agreement, ECOLAB shall pay MATTHEWS a lump sum of
Fourteen Thousand Four Hundred and No/100 Dollars ($14,400.00) for reimbursement
of costs related to termination of his residential lease and other transitional
expenses.

    f.  Leased Automobile.  ECOLAB shall pay MATTHEWS a lump sum of Ten Thousand
Five Hundred Forty-Five and No/100 Dollars ($10,545.00) within ten (10) business
days after the expiration of the rescission period of this Agreement to cover
the cost of the remaining lease payments for MATTHEWS' leased automobile (see
copy of lease attached as "Exhibit B"). MATTHEWS shall be responsible for
maintaining primary liability insurance coverage and all other terms of the
automobile lease.

    g.  Relocation.  MATTHEWS shall be reimbursed for expenses incurred by him
to relocate within the United States in accordance with the Relocation Policy
attached as "Exhibit C", with the exception of the terms within the following
paragraphs which are specifically excluded from this Agreement:

(i)Relocation Policy, page 4, paragraph entitled HOUSE HUNTING TRIPS;

(ii)Relocation Policy, page 7, paragraph entitled STORAGE OF BELONGINGS;

(iii)Relocation Policy, page 7, paragraph entitled TEMPORARY LIVING QUARTERS AND
EXPENSES;

(iv)Relocation Policy, page 8, paragraph entitled RELOCATION ALLOWANCE; and,

(v)Relocation Policy, page 8, paragraph entitled ADVANCES.

    h.  Death.  In the event of MATTHEWS' death the benefits covered by this
Agreement shall inure to the benefit of and/or be exercisable, as the case may
be, by his beneficiary or lawful representative.

–2–

--------------------------------------------------------------------------------

    3.  Non-Competition/Non-Solicitation.  Except to the extent authorized in
writing by the Chairman of the Board and Chief Executive Officer of ECOLAB,
MATTHEWS shall not, for a period from the end of the TERM OF EMPLOYMENT through
August 31, 2003, render services or provide advice, as an employee, consultant
or in any other advisory capacity, directly or indirectly, to any Conflicting
Organization.

    For the period from the end of the TERM OF EMPLOYMENT through August 31,
2003, MATTHEWS will not hire or induce, attempt to induce or in any way assist
or act in concert with any other person or organization in hiring, inducing or
attempting to induce any employee or agent of ECOLAB to terminate such
employee's or agent's relationship with ECOLAB. Notwithstanding the foregoing,
MATTHEWS may provide a personal reference for an ECOLAB employee or agent but
only in the event the employee or agent requests the reference at his or her
sole initiative and that MATTHEWS is otherwise in compliance with his
obligations under paragraphs 3 and 4 of this Agreement.

    In the event MATTHEWS violates the terms of this Agreement, in addition to
all other remedies available to ECOLAB, all special pay payable herein shall
cease.

    For purposes of this Agreement, a "Conflicting Organization" means:

(i)Any organization, including subsidiaries or affiliates, about which MATTHEWS,
within the scope and course of his responsibilities with ECOLAB including his
management of the Corporate Development function, received business related data
or information; and,

(ii)All organizations including subsidiaries or affiliates, listed on "Exhibit
D".

    4.  Non-Disclosure/Non-Disparagement/Confidential Information.  Except to
the extent authorized in writing by the Chairman of the Board and Chief
Executive Officer of ECOLAB, MATTHEWS will not, at any time during or after the
term of this Agreement, communicate or disclose to any person or corporation, or
use for his own benefit, any Confidential Information acquired by him during the
course of his employment with ECOLAB and its subsidiaries and affiliates.
"Confidential Information" means information and trade secrets not generally
known about ECOLAB's business, or the business of any of ECOLAB's subsidiaries
or affiliates, such as, but not limited to, corporate business and financial
strategies and plans. The foregoing obligations shall not apply to any
information which shall have become a part of the public domain, by publication
or otherwise, through no fault of MATTHEWS and which is not in violation of this
Agreement.

    MATTHEWS further agrees that he will not, at any time during or after the
term of this Agreement, communicate, publish or release information or
characterizations disparaging of ECOLAB, its directors, officers, employees,
agents or affiliates. ECOLAB shall not, at any time

–3–

--------------------------------------------------------------------------------

during or after the term of this agreement, communicate, publish or release
information or characterizations disparaging of MATTHEWS. The contents of any
announcement referencing the departure of MATTHEWS from ECOLAB, including any
press release, shall be mutually agreed upon.

    It is agreed that MATTHEWS will not cause or participate in the publication
of any information concerning the terms and conditions of this Agreement and
Release to anyone. This provision shall not prevent MATTHEWS from disclosing
such information to his family or to his legal counsel, financial advisors and
accountants in order to obtain professional advice, provided they are advised as
to the confidentiality of the information.

    Nothing in this paragraph 4 Non-Disclosure/Non-Disparagement/Confidential
Information, shall prohibit MATTHEWS from complying with a lawfully issued
subpoena or an order issued by a court of competent jurisdiction. However,
MATTHEWS shall not comply with any subpoena or court order which may elicit
information or documentation otherwise prohibited from publication within this
Paragraph 4 without first notifying ECOLAB, as per the notice provisions in
Paragraph 10 herein, and providing ECOLAB a reasonable opportunity to oppose the
disclosure of such information or documentation. Such notice shall be by
overnight mail, facsimile transmission or other means designed to provide ECOLAB
with a copy of the subpoena or court order with as much advance notice as
possible.

    At the end of the TERM OF EMPLOYMENT, or at any earlier time as may be
requested by ECOLAB, MATTHEWS will return or certify in writing that he has
destroyed, all records, reports, studies, letters, files or other documents in
his possession or to which he has access concerning ECOLAB's business or
affairs, or the business or affairs of any of ECOLAB's subsidiaries and
affiliates, and MATTHEWS will retain only such personal records as he may have
relating to non-ECOLAB activities.

    5.  Mutual Release. MATTHEWS agrees to the provisions contained in the
attached document entitled "Release" marked "Exhibit E," which is incorporated
herein and forms a part of this Agreement. In consideration of the within
agreement, and other good and valuable consideration, ECOLAB hereby fully and
completely releases and waives any and all claims, complaints, causes of action
or demands of whatever kind which ECOLAB has against MATTHEWS relating to
matters within the scope and course of MATTHEWS responsibilities as an employee,
officer or director of ECOLAB occurring to the date of his execution of this
Agreement.

    6.  Directors and Officers Liability Insurance. MATTHEWS shall remain an
insured under the Directors and Officers Liability Insurance coverage, including
indemnification, to the extent that said insurance coverage and indemnification
is provided to other Officers and Directors of ECOLAB for any actions, or
related events, undertaken by MATTHEWS prior to the end of the TERM OF
EMPLOYMENT.

–4–

--------------------------------------------------------------------------------

    7.  Entire Agreement. This Agreement sets forth the entire agreement of the
parties with respect to the subject matter hereof and supersedes any prior
agreements understandings or practices not specifically set forth or ratified
herein. Changes to this Agreement, whether by additions, waivers, deletions,
amendments or modifications, may only be accomplished in a writing signed by
both parties.

    8.  Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties, their successors and assigns.

    9.  Governing Law/Severability. This Agreement is made in the State of
Minnesota, and shall be governed by the laws of that State. If any of the
provisions of this Agreement are held to be invalid or unenforceable by a court
of competent jurisdiction, such holding shall not invalidate any of the other
provisions of this Agreement, it being intended that the provisions of this
Agreement are severable.

    10.  Notice. Any notice to be given to ECOLAB under the terms of this
Agreement shall be in writing and addressed to the office of ECOLAB at Saint
Paul, Minnesota, in care of its General Counsel, and any notice to be given to
MATTHEWS shall be in writing and addressed to MATTHEWS at the address given
beneath MATTHEWS' signature hereto, or at such other address as either party may
hereafter designate in writing to the other. Notice shall be deemed to have been
duly given if it contains specific reference to this Agreement, and when it is
actually received or three days after it is enclosed in a properly sealed
envelope addressed as aforesaid and deposited, postage prepaid, in a United
States post office, via certified mail.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

ECOLAB INC.    
By:
 
/s/Allan L. Schuman
 
/s/ L. White Matthews, III    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Chairman of the Board and Chief Executive Officer   L. White Matthews, III

–5–

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10

